Citation Nr: 1214865	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-02 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in May 2008 by the Department of Veterans Affairs (VA) Regional office (RO) in St. Petersburg, Florida.  The Board in January 2011 remanded this matter to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken.  Following the AMC's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a) (2011), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition,"  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc); Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Court of Appeals for Veterans Claims has indicated that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

To date, the issue of whether the Veteran's claimed hypertension has been aggravated by his service-connected diabetes mellitus has not been adequately addressed and, thus, pursuant to its duty to assist the Veteran, the Board is compelled to remand this matter for an additional medical opinion from the VA medical professional who examined him in May 2011 as to the question of aggravation.  Accordingly, this matter is REMANDED to the RO via the AMC for the following actions:

1.  Obtain for inclusion in the claims folder all pertinent records of VA treatment, not already on file.  

2.  Thereafter, return the report of the VA medical examination conducted on May 4, 2011, to R.S. Garner to permit him to review the claims folder in detail, prior to the preparation of an addendum to his earlier report. That addendum should address the question of whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus.  If R.S. Garner is unavailable or in the event he desires to further examine the Veteran, the Veteran should be accorded an additional VA medical examination at the applicable VA medical facility for evaluation of the nature and etiology of his claimed hypertension.  The Veteran's VA claims file must be furnished to R.S. Garner or his designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, R.S. Garner or other VA examiner is asked to address the following question, providing a complete rationale for any opinion furnished: 

Is it at least at likely as not (50 percent or greater probability) that any current disability of the Veteran involving hypertension was aggravated by his service-connected diabetes mellitus? 

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of aggravation as to find against any aggravation.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

3.  Lastly, readjudicate the claim on appeal and if the benefit sought on appeal remains denied or not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case, which should contain notice of all relevant actions taken on the claim for benefits. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011)



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


